 Case 3:19-cv-02518-M-BT Document 23 Filed 09/21/20   Page 1 of 1 PageID 79



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

ANDREI GLUCK,

     Plaintiff,

v.                                             Case No. 3:19-cv-02518-M-BT

UNITED STATES OF AMERICA,

     Defendant.

     ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

     The Court has under consideration the Findings, Conclusions, and

Recommendation of United States Magistrate Judge Rebecca Rutherford dated

August 25, 2020. The Court has reviewed the Findings, Conclusions, and

Recommendation for plain error. Finding none, the Court accepts the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge.

     SO ORDERED, this 21st day of September, 2020.




                                      1
